     Case 2:13-cv-00578-KJM-KJN Document 165 Filed 07/23/21 Page 1 of 1
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDWIN McMILLAN,                                   No. 2:13-cv-0578 KJM KJN P
12                       Plaintiff,
                                                        ORDER APPOINTING COUNSEL
13           v.
14    S. RINGLER, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner, proceeding without counsel, with a civil rights action

18   pursuant to 42 U.S.C. § 1983. The court finds the appointment of counsel for plaintiff warranted.

19   Matthew N. Becker has been selected from the court’s pro bono attorney panel to represent

20   plaintiff and has agreed to be appointed.

21          Accordingly, IT IS HEREBY ORDERED that:

22      1. Matthew N. Becker is appointed as plaintiff’s counsel in the above entitled matter.

23      2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

24          spark@caed.uscourts.gov if he has any questions related to the appointment.

25      3. The Clerk of the Court is directed to serve a copy of this order on Matthew N. Becker,

26          Becker Law Practice, 333 University Ave., Suite 200, Sacramento, CA 95825.

27   DATED: July 22, 2021.

28
